DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an interlayer film.
Group II, claim(s) 12, drawn to a laminated glass.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2007/0172642 Fukatani et al in view of US 2016/0168353 Spangler et al.  

the interlayer film containing a thermoplastic resin (paragraph 0014),
the interlayer film containing an amphiphile or a surfactant (paragraph 0019),
the interlayer film being an interlayer film having a whitening distance at the one end of the interlayer film of 15 mm or less, and a whitening distance at the other end of the interlayer film of 15 mm or less (paragraph 0106 and Table 1), and showing a value of (whitening distance at the other end of the interlayer film x thickness of the other end of the interlayer film)/(whitening distance at the one end of the interlayer film x thickness of the one end of the interlayer film) = (2.41x0.76)/(2.41x0.76) of 1 (paragraph 0102 teaching an interlayer thickness of 0.76 mm, and paragraph 0106 and Table 1 teaching a whitening distance of 2.41 mm), when the whitening distance at the one end of the interlayer film is more than 0 mm, when a high temperature and high humidity test for laminated glass is executed,
the high temperature and high humidity test for laminated glass including: preparing two sheets of green glass having a thickness of 2 mm that are in conformity with JIS R3208; obtaining a laminated glass by sandwiching the interlayer film between the two sheets of green glass; leaving the obtained laminated glass to stand at 80°C and a relative humidity of 95% for 2 weeks; measuring, in the laminated glass after being left to stand, a distance in which whitening occurs inwardly from the one end of the interlayer film, and determining the distance as a whitening distance at the one end of the interlayer film; and measuring, in the laminated glass after being left to stand, a distance in which whitening occurs inwardly from the other end of the interlayer film, and determining the distance as a whitening distance at the other end of the interlayer film (paragraph 0106).
.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781